Title to the property in question in this ease comes under the will of one William Kyle, late of Boston, deceased, in which this particular estate was specifically devised, on the death of a life tenant now deceased, “ to the parish church.” The testator was a Roman Catholic by faith and attached to St. Stephen’s parish in the City of Boston. The statute of donations for pious uses in force at the date of the will and of the death of the testator, 1891, provided that the deacons, church' wardens or other similar officers of churches, appointed according to the discipline and usages thereof, shall, if citizens of this Commonwealth, be deemed bodies corporate for the purpose of taking and holding in succession all grants of real estate made either to them or their successors, or to their respective churches.
The petitioner claims that the Archbishop of Boston was an officer of the Roman Catholic Church “ .similar ” to the deacons or church wardens of Protestant Churches within the meaning of the statute, for the purpose of taking and preserving grants made for Church purposes. The method of administration, both of temporal and ecclesiastical affairs, in the Roman Catholic Church, differs materially from that of the Protestant bodies so often regulated and discussed in the early statutes and decisions in this State. According to the discipline and usages of the Roman Catholic Church, *130there is no parish in the sense in which the term is employed in the Protestant bodies, or in our statutes. Canadian Asso. v. Parmenter, 180 Mass. 415.
The property rights in each diocese vest, both under the decrees of the Plenary Council of Baltimore and under the Diocesan Statutes, in the Bishop “ in his own name and with the full and absolute title of law known in English as ‘ fee simple,’ ” although it is further provided that “ while so far as the civil law is concerned, he is vested with the full title of the ecclesiastical property of his diocese, yet by the sacred canons he is not the owner of said property, but merely the administrator of it.” Careful provision is further made for the separation and inventory of ecclesiastical property so held, that it may not be diverted from the uses for which it is held.
The diocese of Boston has as its diocesan head, not a Bishop, but an Archbishop, a church official holding the same powers and duties as a Bishop though with a higher ecclesiastical title, therein differing distinctly from the Archbishops known to the Anglican law. The diocesan statutes for this diocese declare “ that the administration of church property belongs exclusively to the Archbishop,” with certain reservations not material to this case. The parishes are established both territorially and numerically by the Archbishop ; title to all parish property stands in his name; the Bector is appointed by him; his salary is both established and paid by him; and all revenues of the church or parish go direct to the Archbishop unless otherwise ordered by him.
In St. Stephen’s parish, which is a Roman Catholic parish in usual form, the title to the church itself was conveyed in 1862 from the New North Religious Society to the then Roman Catholic Bishop of Boston, being held in 1891 by the Roman Catholic Archbishop of Boston, and at the present time by the-petitioner a's successor in title.
Decree for petitioner.